DETAILED ACTION
Claims 1-10, 13-16, 18, 19, 21, and 23-25 are presented for examination. Claims 1, 3, 8, 13-16, and 21 stand currently amended. Claims 23-25 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 13-16, 18, 19, 21, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US patent 10,224,058 B2 Variani, et al. [herein “Variani”] column 22 lines 37-65 teaches a training data set “created by artificially corrupting clean utterances using a room simulator, adding varying degrees of noise and reverberation. … Both noise and target speaker locations change between utterances.” Variani column 22 line 66 to column 23 line 1 teach “All CLDNN models are trained … using asynchronous stochastic gradient descent (ASGD) optimization.”
US patent 5,621,858 Stork, et al. [herein “Stork”] teaches technology background on neural network type artificial intelligence algorithm training for visual speech recognition. Stork column 8 lines 44-46 teaches training a time-delay neural network using back propagation. Stork abstract teaches combining acoustic input training data with visual data to classify utterances. Stork abstract teaches processing of the visual data involves detecting motion of a set of markers on the speakers face and extracting a set of normalized distance vectors describing lip and mouth movement. Stork teaches using visual data to classify utterances in speech recognition. But Stork fails to teach simulated synthetic images.
US 2020/0012756 A1 Ma, et al. [herein “Ma”] teaches a vision simulation system of a movable platform. May fails to teach computer speech algorithms.
Aytar, Y., et al. “SoundNet: Learning Sound Representation from Unlabeled Video” 30th Conf. on Neural Info. Processing Sys., NIPS 2016 (2016) [herein “Aytar”] teaches classification of natural sounds from unlabeled video images. Aytar fails to teach simulation.
Yau, W. & Kumar, D. “Visual Speech Recognition and Utterance Segmentation based on Mouth Movement” IEEE Digital Image Computing Techniques & Applications, pp. 7-14 (2007) [herein “Yau”] 

Regarding claims 1 and 15:
None of these references taken either alone or in combination with the prior art of record disclose “synthetic images” with a speech algorithm in combination with the remaining elements and features of the claimed invention.

Regarding claim 8:
US patent 10,621,973 B1 McVicker, et al. [herein “McVicker”] column 8 lines 2-4 teaches “EMG and IMU data is being classified into phonemes, which is often a key step in typical speech recognition solutions.” Thus, McVicker teaches using IMU data with a speech recognition; but McVicker fails to teach simulated movement or synthetic IMU data.
None of these references taken either alone or in combination with the prior art of record disclose “inertial measurement unit (IMU) data” with a speech algorithm in combination with the remaining elements and features of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        11 January 2022